UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35317 ATLAS RESOURCE PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 45-3591625 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, Pennsylvania (Address of principal executive office) (Zip code) Registrant’s telephone number, including area code: (800)251-0171 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ (Do not check if smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of outstanding common limited partner units of the registrant on May 12, 2016 was 102,429,220. ATLAS RESOURCE PARTNERS, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2016 and 2015 5 Condensed Consolidated Statement of Partners’ Capital (Deficit) for the Three Months Ended March 31, 2016 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item1A. Risk Factors 39 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 48 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ATLAS RESOURCE PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Advances to affiliates — Current portion of derivative asset Subscriptions receivable — Prepaid expenses and other Total current assets Property, plant and equipment, net Goodwill and intangible assets, net Long-term derivative asset Other assets, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (DEFICIT) Current liabilities: Accounts payable $ $ Advances from affiliates — Liabilities associated with drilling contracts — Current portion of derivative payable to Drilling Partnerships Accrued well drilling and completion costs Accrued interest Distribution payable Accrued liabilities Current portion of long-term debt — Total current liabilities Long-term debt, less current portion, net Asset retirement obligations Other long-term liabilities Commitments and contingencies (Note 8) Partners’ Capital (Deficit): General partner’s interest ) ) Preferred limited partners’ interests Class C common limited partner warrants Common limited partners’ interests ) ) Accumulated other comprehensive income Total partners’ deficit ) ) Total liabilities and partners’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 ATLAS RESOURCE PARTNERS, L.P.
